PER CURIAM.
The trial court erred when it denied appellant’s motion to amend his motion for post-conviction relief as untimely filed. In Bradford, v. State, 701 So.2d 899 (Fla. 4th DCA 1997), we held:
[W]hile the amended motion was not untimely in the jurisdictional sense, it was untimely from the standpoint of judicial administration since it was first presented at the evidentiary hearing. Nevertheless, in this circumstance, the trial court erred in failing to continue the evidentiary hearing on the original 3.850 motion until such time as the claims raised in the amended motion could also be considered.
Id. at 900.
As in Bradford, we reverse and remand this cause with instructions to the trial court to consider appellant’s claims of ineffective assistance of counsel as alleged in his original and amended motion for post-conviction relief.
REVERSED and REMANDED.
STONE, C.J., DELL and SHAHOOD, JJ., concur.